By the Court, McKinstry, J.:
The plaintiff, filed its petition in the District Court, asking for the condemnation of certain lands of the defendants; to which- one of the latter, the Central Pacific Eailroad Company, answered by cross-complaint. The cross-complaint concludes with a prayer, which is, in effect, that petitioner- be restrained from continuing the proceedings already commenced, and that the petition for condemnation be denied-; also, that “ the petitioner be enjoined from building, constructing, or maintaining a bridge in front of the defendant’s wharf.” This appeal is from an order denying an injunction preliminary to the final hearing in the Court below. It is obvious, that so far as the application is based on the averment of facts which would constitute a legal defense to the petition when the matter should come on for hearing upon the merits, the District Court committed no error in refusing the temporary injunction. The cross-complaint does not refer to an order placing the petitioner in possession of the premises of the defendant, nor does the defendant base its claim to affirmative relief upon the existence of such an order. The injury alleged to be *553threatened (with the exception hereinafter mentioned) is an injury which will be done under the final order of condemnation, if the order shall be granted. Any facts, therefore, which will induce the District Court to refuse the order of condemnation will prevent the injury, and these facts can be presented at the final hearing.
The portion of the defendant’s prayer, above quoted, which relates to the building of a bridge, is based upon allegations in the cross-complaint, which show, as defendant claims, that the petitioner has commenced the erection of a “wagon-road bridge,” to abut upon the lands of defendant sought to be condemned; that the petitioner has no legal right to erect the bridge; and that the same is obstructing, and will destroy, the navigation of the river in front of that portion of the defendant’s premises, which is used for the purpose of receiving into its cars freight and passengers from steamboats and vessels lying at the wharf, and of discharging freights and passengers.
In so far as the facts thus alleged show that the petitioner has no power to condemn the lands of defendant, or that the lands are not necessary or proper for the purposes named in the petition, they also could be used at the trial before the Court on the day set for the appointment of commissioners, and there was no necessity for an injunction.
It will be said that the defendant has an independent cause of action against the petitioner, and that it may justly complain of an obstruction to navigation, which will render its wharf property valueless as a shipping point. If the facts alleged constitute ground for an independent bill, it does not follow that they can be asserted in this proceeding, by way of cross-complaint. If an analogous case had been commenced in the County Court (which has jurisdiction of all special cases not otherwise provided for,) a cross-complaint, in the nature of a bill of equity, would not be possible, because that Court has no power to entertain it. No such constitutional inhibition is applicable to the District Court; but in these special cases, that Court exercises a limited and statutory jurisdiction, and should confine the issues to matters which are material to and directly con*554nectecl with the judgment sought by one party and opposed by the other.
Ás we have said, if the want of power to build the bridge affects the petitioner’s right to have the property of defendant condemned to public use, such want of power can he gone into when the defendant appears to oppose the appointment of commissioners; if the want of power to erect the bridge does not affect the condemnation proceedings, it is not a matter proper to be considered in such proceedings.
The order denying the injunction is affirmed. '
Neither Mr. Justice Crockett, nor Mr. Justice- Rhodes, expressed an opinion.